United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, WILD HORSE &
BURRO CENTER, Elm Creek, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Andrew D. Romatzke, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1590
Issued: January 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 31, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 29, 2006 merit decision denying his claim for a schedule award
and a March 2, 2007 nonmerit decision denying his request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he has any
permanent impairment related to his accepted injury; and (2) whether the Office properly denied
his request for merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 13, 2005 appellant, a 64-year-old horse wrangler, filed a traumatic injury claim
alleging that on June 9, 2005, while herding wild horses, he was knocked to the ground and the
horse he was riding rolled over on him. The Office accepted his claim for closed vertebral

fractures of the thoracic and lumbar spine, hemothorax, rib fracture, crushing thigh injury,
paralytic iteus, lung contusion, unspecified pneumonia and coronary atherosclerosis. The Office
paid appropriate compensation benefits and appellant returned to full-duty work with restrictions
on November 11, 2005.
On July 24, 2006 appellant filed a claim for a schedule award. By letter dated July 27,
2006, the Office advised him of the evidence needed to support an impairment evaluation in
accordance with the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).1 The Office advised appellant to specify the body part for which
impairment was claimed. It also advised that only an impairment of a body part that is affected
by damage to the nerves coming from the back may be claimed; not an award for the back itself.
Appellant submitted medical reports from Dr. Dennis P. McGowan, an orthopedic
surgeon. In a November 11, 2005 report, Dr. McGowan noted that appellant was five months
post reconstruction of an L1 fracture and possible T12-L1 dislocation and that examination
revealed good range of motion of the back with an intact neurologic system. He released
appellant to work with restrictions. In a June 23, 2006 report, Dr. McGowan advised that
appellant was at maximum medical improvement and had full strength, an upright walk and an
unremarkable nerve tension test. He released appellant to a regular exercise program and
indicated that he should come back on a yearly basis.
By decision dated August 29, 2006, the Office denied appellant’s claim for a schedule
award.
On February 9, 2007 appellant requested reconsideration. He provided a list of job duties
he could not effectively perform and a list of the symptoms he experiences on a daily basis since
his work injury. Appellant advised that he was providing a copy of his job description; however,
none was received into the record.
By decision dated March 2, 2007, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Under section 8107 of the Federal Employees’ Compensation Act2 and section 10.404 of
the implementing federal regulations,3 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The

1

A.M.A., Guides (5th ed. 2001).

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

2

A.M.A., Guides4 has been adopted by the Office and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.5
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.6 As neither the Act nor its regulations provide for
the payment of a schedule award for the permanent loss of use of the back or the body as a
whole, no claimant is entitled to such a schedule award.7 The Board notes that section
8109(19) specifically excludes the back from the definition of organ.8 However, a claimant may
be entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.9
Before the A.M.A., Guides can be utilized, a description of appellant’s impairment must
be obtained from his physician. In obtaining medical evidence required for a schedule award,
the evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.10
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.11
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained closed vertebral fractures of the thoracic and
lumbar spine, hemothorax, rib fracture, crushing thigh injury, paralytic iteus, lung contusion,
unspecified pneumonia and coronary atherosclerosis as a result of his June 9, 2005 work-related
fall and authorized all appropriate medical procedures. Appellant filed a claim for a schedule
award on July 24, 2006 and was advised by the Office to obtain an impairment determination
pursuant to the A.M.A., Guides. As noted, the Act does not permit a schedule award for

4

A.M.A., Guides; Joseph Lawrence, Jr., 53 ECAB 331 (2002).

5

Id.

6

See Joseph Lawrence, Jr., supra note 4; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB
1287 (1989).
7

Thomas J. Engelhart, 50 ECAB 319 (1999).

8

5 U.S.C. § 8107; see also Phyllis F. Cundiff, 52 ECAB 439 (2001); Jay K. Tomokiyo, 51 ECAB 361 (2000).

9

5 U.S.C. § 8109(c).

10

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

11

Veronica Williams, 56 ECAB ___ (Docket No. 04-2120, issued February 23, 2005).

3

impairment to the back or spine. Appellant may receive a schedule award for impairment to the
upper or lower extremities if such impairment is established as being due to his accepted back
injuries.
On November 11, 2006 Dr. McGowan released appellant to work with restrictions. In a
June 23, 2006 report, he determined that appellant reached maximum medical improvement and
could be seen on a yearly basis. However, Dr. McGowan did not address the issue of
impairment to a scheduled member of the body as a result of the June 9, 2005 work-related
injury. He found that both the physical and neurologic examinations showed good results.
There are no other medical reports of record which attribute any permanent impairment to a
scheduled member of the body as a result of the June 9, 2005 work-related fall. The medical
evidence of record does not establish that appellant sustained impairment to a scheduled member
of the body as a result of the accepted injury. Consequently, appellant has not established
entitlement to a schedule award for permanent impairment caused or aggravated by his accepted
employment conditions.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.12 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.13
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.14 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.15
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the Office’s August 29, 2006 decision on
February 9, 2007. In his letter, he described his physical capabilities and symptoms since the
work injury.
Appellant’s statements do not address a legal argument or advance a point of law and
therefore fail to meet the first and second standards of the Office’s regulations. He has merely
stated his belief that he is entitled to a schedule award because of his diminished physical
12

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

13

Howard A. Williams, 45 ECAB 853 (1994).

14

Donna L. Shahin, 55 ECAB 192 (2003).

15

20 C.F.R. § 10.608.

4

capabilities and ongoing symptoms since the work injury. However, the issue of impairment to a
scheduled member is medical in nature and must be addressed by relevant medical evidence.16
Appellant did not submit any medical evidence addressing his permanent impairment. He has
not met the third standard of the Office’s regulations and the Office was not required to reopen
his claim for further consideration of the merits.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
The Board further finds that the Office properly denied appellant’s request for merit review.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2007 and the August 29, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Jaja K. Asaramo, 55 ECAB 200, 206 (2004).

5

